DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, figures 1-2 in the reply filed on 2/12/2021 is acknowledged.
Any claims drawn to non-elected species have been cancelled.

Information Disclosure Statement
	The information disclosure statement (IDS) dated 9/24/2019 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4, 6-10, 12, and 15-18 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-10, 12, and 15-18, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. 8,342,203) in view of Dayton (U.S. 1,251,758).
Weaver discloses a pressure relief valve (10) for a packaging container (col. 5, ll. 2-5), the pressure relief valve comprising: a main body (12) with an edge region (the vertically extending portions) and with a sealing face (at 24), wherein the edge region is configured to be connected in sealing fashion to a wall of the packaging container (col. 5, ll. 2-5) and wherein the sealing face surrounds at least one passage opening (14) that extends through the main body, a first diaphragm (30) that is arranged over the passage opening and at least partly covers the sealing face, and a fluid that is applied to the sealing face (silicone oil, col. 5, ll. 34-38), wherein the fluid is arranged between the sealing face and the first diaphragm, wherein the fluid brings about lateral mobility of the first diaphragm on the sealing face and within the edge region (col. 5, ll. 34-38, as the fluid is described as being used to allow the diaphragm 30 to float, see also fig. 1 that shows the diameter of the diaphragm being less than the diameter of the recess formed by the edge regions, see col. 5, ll. 47-50 describing the inner wall diameter as being about 0.37 inches and the diaphragm diameter being 0.355 inches).

Dayton teaches it was known in the art to have a similar diaphragm type check valve with two diaphragms (4 and 8, with 8 located above 4), with both diaphragms being capable of lateral movement (see fig. 3 in particular showing the diaphragms having a smaller diameter than the inner wall diameter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Weaver by including an additional diaphragm above the diaphragm shown in Weaver as taught by Dayton as Weaver describes the diaphragm as being made of rubber (col. 5, ll. 38-39) and Dayton teaches the benefits of having a metal stiff disk (8, pg. 1, ll. 48-59) above the rubber disk (4, pg. 1, ll. 41-43) in order to prevent the rubber disk from bulging outwardly or forced through the upper retaining ears (ears 5 as shown in Dayton, similar in structure to the unlabeled retaining ears shown in fig. 1 of Weaver below numeral 20).
Regarding claim 2, Weaver as modified discloses the claimed invention but does not appear to explicitly disclose the fluid arranged, completely in each case, between the first diaphragm and the sealing face and between the first diaphragm and the second diaphragm.
However, as Weaver states that the oil is not necessarily restricted to the area of the valve seat well (col. 5, ll. 34-38) and expresses a desire to have the diaphragm float in the oil (col. 5, ll. 34-48), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of oil within the recess of the valve body such that there is enough oil so that the oil is completely between the first diaphragm and the sealing face and between the first and second diaphragms (second diaphragm as taught by Dayton above) as an engineering expedient within the level of ordinary skill in the art and/or a change in size of the component (size of the volume of the oil).  The motivation for doing so would be to have both diaphragms floating in the oil 
Regarding claim 3, Weaver as modified further discloses wherein the first diaphragm has a first external dimension in a plane parallel to the sealing face, wherein the second diaphragm has a second external dimension in a plane parallel to the sealing face and wherein the first external dimension is less than or equal to the second external dimension (as taught above by Dayton for the second diaphragm, see fig. 3 of Dayton showing both the first and second diaphragms (4 and 8) as having equal diameters).
Regarding claim 4, Weaver as modified further discloses wherein the first external dimension  and a position of the at least one passage opening on the sealing face are matched to one another in such a way that the first diaphragm completely covers the at least one passage opening in the case of any lateral displacement of the first diaphragm on the sealing face (see fig. 1 of Weaver, notice the location of the placement of the passage 14 and how the lateral movement of the diaphragm is restricted such that the diaphragm cannot move enough laterally so that the diaphragm is not over the passage).
Regarding claim 6, Weaver as modified discloses the claimed invention but does not appear to explicitly disclose a ratio of a fluid volume of the fluid to an internal volume of the main body being at least 3:100.
However, as Weaver states that the oil is not necessarily restricted to the area of the valve seat well (col. 5, ll. 34-38) and expresses a desire to have the diaphragm float in the oil (col. 5, ll. 34-48), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of oil within the recess of the valve body such that the ratio of fluid to the internal volume of the main body is at least 3:100 as an engineering expedient within the level of ordinary skill in the art and/or a change in size of the component (size of the volume of the oil).  The motivation for doing so would be to have both diaphragms floating in the oil as desired by Weaver 
Regarding claim 8, Weaver as modified further discloses wherein the first and second diaphragms are each embodied as circular film disks (see figs. 1 and 2 of Weaver and also the teaching of Dayton and the disks in figs. 1-3).
Regarding claim 9, Weaver as modified further discloses wherein the first diaphragm has greater flexibility than the second diaphragm (as taught by Dayton, which shows the first diaphragm as being made of rubber and the second diaphragm as being made of steel and stiffer than the rubber to prevent the rubber from bulging or forced between the ears (see pg. 1, ll. 41-51 and ll. 90-93).
Regarding claim 10, Weaver as modified further discloses wherein the main body has a round cross-sectional form (fig. 2).
Regarding claim 12, Weaver as modified discloses the claimed invention but does not appear to disclose the main body being an injection-molded part.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Weaver by having the body be made of a material such that it is able to be injection molded, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  MPEP2144.07.  The motivation for doing so would be to have the main body be made of a material (such as plastic) that is inexpensive, easy to manufacture (such as by injection molding), and is readily available and known to be a suitable material for valve housings.
It is further noted that the recitation of the injection molding itself is a product-by-process limitation and the process of injection molding has not been given patentable weight.  The limitation is deemed to require a material that is capable of being injection molded.

However, as Weaver states that the oil is not necessarily restricted to the area of the valve seat well (col. 5, ll. 34-38) and expresses a desire to have the diaphragm float in the oil (col. 5, ll. 34-48), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of oil within the recess of the valve body such that the ratio of fluid to the internal volume of the main body is at least 5:100 as an engineering expedient within the level of ordinary skill in the art and/or a change in size of the component (size of the volume of the oil).  The motivation for doing so would be to have both diaphragms floating in the oil as desired by Weaver (col. 5, ll. 35-36) and provide a better liquid valving by having both diaphragms floating in the oil yet not use superfluous oil, saving in cost and providing for the valve to operate as desired.
Regarding claim 16, Weaver as modified discloses the claimed invention but does not appear to explicitly disclose a ratio of a fluid volume of the fluid to an internal volume of the main body being no more than 3:10.
However, as Weaver states that the oil is not necessarily restricted to the area of the valve seat well (col. 5, ll. 34-38) and expresses a desire to have the diaphragm float in the oil (col. 5, ll. 34-48), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of oil within the recess of the valve body such that the ratio of fluid to the internal volume of the main body is no more than 3:10 as an engineering expedient within the level of ordinary skill in the art and/or a change in size of the component (size of the volume of the oil).  The motivation for doing so would be to have both diaphragms floating in the oil as desired by Weaver (col. 5, ll. 35-36) and provide a better liquid valving by having both diaphragms floating in the oil yet not use superfluous oil, saving in cost and providing for the valve to operate as desired.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Weaver by having the body be made of a plastic material such that it is able to be injection molded, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  MPEP2144.07.  The motivation for doing so would be to have the main body be made of a plastic material that is inexpensive, easy to manufacture by injection molding, and is readily available and known to be a suitable material for valve housings.
It is further noted that the recitation of the injection molding itself is a product-by-process limitation and the process of injection molding has not been given patentable weight.
Regarding claim 18, Weaver as modified discloses a packaging container (abstract, col. 1, ll. 8-12 and col. 5, ll. 2-5).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of Dayton as applied to claim 1 above, and further in view of Stotkiewitz et al. (U.S. 7,721,752).
Weaver as modified discloses the claimed invention but does not appear to disclose two passage openings formed in the main body and the two passages arranged off-centered and symmetric with respect to a central axis of the main body.
Stotkiewitz teaches it was known in the art to have a similar diaphragm type check valve with two passage openings (23, 24) that are off-centered and symmetric with respect to a central axis (see figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Weaver by having an additional passage opening such that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753